369 U.S. 526 (1962)
SIMPSON, DOING BUSINESS AS MID-SEVEN TRANSPORTATION CO.,
v.
UNITED STATES ET AL.
No. 748.
Supreme Court of United States.
Decided April 30, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF IOWA.
D. C. Nolan for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Lionel Kestenbaum, Robert W. Ginnane and Francis A. Silver for the United States and the Interstate Commerce Commission, appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
THE CHIEF JUSTICE and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.